 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3357 
 
AN ACT 
To restore sums to the Highway Trust Fund and for other purposes. 
 
 
1.Funding of the Highway Trust FundSubsection (f) of section 9503 of the Internal Revenue Code of 1986 (relating to determination of trust fund balances after September 30, 1998) is amended—
(1)by striking paragraph (2); and
(2)by adding at the end the following new paragraph:

(2)Increase in fund balanceOut of money in the Treasury not otherwise appropriated, there is hereby appropriated (without fiscal year limitation) to the Highway Trust Fund $7,000,000,000.. 
2.Advances to the unemployment trust fund and other fundsThe item relating to Department of Labor—Employment and Training Administration—Advances to the Unemployment Trust Fund and Other Funds in title I of division F of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 754) is amended by striking to remain available through September 30, 2010 and all that follows (before the heading for the following item) and inserting such sums as may be necessary. 
3.FHA mortgage insurance commitment authorityThe item relating to Federal Housing Administration—Mutual Mortgage Insurance Program Account in title II of division I of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 966) is amended by striking $315,000,000,000 and inserting $400,000,000,000.
4.GNMA mortgage-backed securities guarantee commitment authorityThe item relating to Government National Mortgage Association—Guarantees of Mortgage-Backed Securities Loan Guarantee Program Account in title II of division I of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 967) is amended by striking $300,000,000,000 and inserting $400,000,000,000. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
